Citation Nr: 1217397	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-27 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to October 1972.  He had additional service in the U.S. Army Reserve from October 1973 to October 1995.    

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO granted service connection for bilateral hearing loss, assigning an initial rating of 0 percent, effective June 30, 2006.  In October 2007, the Veteran filed a notice of disagreement (NOD) with the initial disability rating assigned.  A statement of the case (SOC) was issued in July 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2008.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for bilateral hearing loss, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

In this case, the only VA examination for hearing loss was in September 2007, in conjunction with the Veteran's claim for service connection.  

During VA examination in September 2007, the Veteran reported having decreased hearing in higher pitches and being unable to hear the telephone ring.  He stated that he was not receiving any treatment for his condition.  The examiner found bilateral moderate to moderately severe high frequency hearing loss.  Audiometric test results revealed an average of 45 Hz in the right ear and 50 Hz in the left ear.  Speech recognition testing resulted in 100 percent in the right ear and 98 percent in the left ear.  In May 2012, the Veteran's representative submitted written argument asserting that the Veteran's bilateral hearing loss had worsened since the time of his last VA audiological evaluation in September 2007.    

In view of allegations of worsening disability since the September 2007 VA examination, and to ensure that the record reflects the current severity of the disability, the Board finds that a more contemporaneous examination, with appropriate audiometric and speech discrimination testing, is needed to properly evaluate the Veteran's bilateral hearing loss disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

Hence, the RO should arrange for the Veteran to undergo VA examination (with appropriate testing), by an Ear, Nose and Throat (ENT) physician or audiologist, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination and/or testing, without good cause, may result in denial of his claim for higher rating for bilateral hearing loss (as this claim, emanating from an award of service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(a), (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination and/or testing, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the appointment(s) sent to him by the pertinent VA medical facility.

Prior to arranging for further examination and testing, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  The RO's adjudication of the claim should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above), is appropriate. 
  
Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for a higher rating for bilateral hearing loss that is not currently of record.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an ENT physician or audiologist, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All necessary tests and studies (to include audiometric and speech discrimination testing) should be accomplished.
The functional effects of the Veteran's bilateral hearing loss should be fully described. 

All testing results and other findings should be set forth in a printed  (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination and/or testing, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for an initial, compensable rating for bilateral hearing loss in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claim) and legal authority (to include consideration of whether staged rating, pursuant to Fenderson (cited to above), is appropriate. 

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


